 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge.Clearly they are supervisors within the meaning of theAct, and we shall exclude them from the voting group.We direct that the questions concerning representation which havearisen be resolved by separate elections by secret ballot among theemployees in the following voting groups :1.All machinists, machinist apprentices, machinist helpers, andthe tool keepers employed by the Employer at its Charleston, SouthCarolina, shipyard, excluding quartermen and leadmen, all othersupervisors, and all other employees.2.All remaining production and maintenance employees of the Em-ployer at its Charleston, South Carolina, shipyard, including perma-nent and temporary laborers 4 and the material control men who areengaged in manual labor but excluding the material control men whoare engaged in clerical work,5 watchmen, guards, and supervisors asdefined in the Act.If the employees in group 1 select a bargaining representative dif-ferent from that selected by the employees in group 2, the Board findsthat they constitute a separate appropriate unit; and if, in these cir-cumstances, the employees in group 2 also select a bargaining agent,the Board finds that the employees in group 2 also constitute an ap-propriate unit.If the employees in the two groups select the samebargaining agent, the Board finds that together they constitute an ap-propriate unit.The Regional Director conducting the elections di-rected herein is instructed to issue a certification of representativesto the union or unions in the unit or units which may result from theelection.If either group selects no bargaining agent, the RegionalDirector shall issue a certificate of results of election to such effect.[Text of Direction of Elections omitted from publication in thisvolume.]4 Permanent and temporary laborers do the same sort of work, the former at 10 centsan hour more pay In addition permanent laborers generally work at thesame assign-ment, but temporary laborers have their work assigned each day.Both classifications worktogether and temporary laborers become permanent as they acquire more skill.5Excluded because of the clerical character of their work are inside material controlmen who spend 85 percent of their time at clerical tasks, of whom the record indicatesthere are three or four, and the outside material control man, who spends 75 percent ofhis time at such tasks.PUERTO RICO CEMENT CORPORATIONandUNION DE TRABAJADORES DELAINDUSTRIA DEL CEMENTO DEPUERTO Rico(IND.), PETITIONER.Case No. 24-RC--18.December 10,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Philip Licari, hearing97 NLRB No. 66. PUERTO RICO CEMENT CORPORATION383officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'4.The appropriate unit :We find, in accord with substantial agreement of the parties,2that all production and maintenance employees at the Employer'soperations in Barrio Sabana; Guaynabo, P. R., excluding office andclerical employees, professional employees, laboratory employees,guards, and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.5.The Petitioner contends, contrary to the Intervenor, that workersdesignated by the Employer as temporary employees are ineligibleto vote.There are about 165 permanent employees and 100 to 110 temporaryemployees at the Employer's plant.The temporary employees do notshare in the benefits granted in the contract between the Employerand the Petitioner, wear different colored badges, are listed sepa-rately on the payroll, and are generally told the expected duration oftheir employment at the time of hire.However, they perform the'At the hearing,the Petitioner moved to withdraw its petition on the grounds that (1)itwas misled by its then attorney as to the necessity for filing the petition;and (2) itsexisting contract with the Employer,which extends to December 31, 1952, is a bar.Asto (1), the Intervenor,Sindicato de Trabajadores de la Industria del Cemento,has estab-lished its right to intervene by an adequate showing of interest and opposes the Petitioner'smotion to withdraw.Under these circumstances,the Petitioner's alleged misapprehensiondoes not warrant the Board'spermitting the withdrawal of the petition.Cf.FrankFoundries Corporation,92NLRB 1754;Monticello Charm TredMills,Incorporated,80NLRB 379.With respect to(2), the Petitioner itself raised the question concerningrepresentation by filing the instant petition and, therefore,apart from otper considerations,its contract covering the employees involved cannot serve as a bar.Western EquipmentCompany,96 NLRB 1211.Accordingly,the Petitioner'smotion to withdraw its petitionis hereby denied.However,either participant in the election hereinafter directed may,upon its prompt request to,and approval thereof by,the Regional Director, have its nameremoved from the ballot.2The parties are in disagreement as to whether certain individuals classified as tem-porary employees should be included in the unit.However, our unit finding is based uponfunctionally related occupational categories and all employees working at jobs within theunit.are necessarily included and entitled to representation irrespective of the tenure oftheir employmentThe separate issue of the voting eligibility of such employees will bediscussed in paragraph numbered5, infra. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame type of functions and have the same hours of work and super-vision as the permanent employees.They also are paid wages com-parable to those received by some of the permanent employees and,like the permanent employees, are given a Christmas bonus each year 3The record further shows that most of the temporary employeescurrently employed, on a date approximately 2 months before thehearing had worked for the Employer intermittently during the last4 years; 4 that, within this period, they were employed for periodsup to 22 months and had been recalled for work as many as 10 times ;and that the current employment of many of these temporary em-ployees had extended for 8 months or more.Moreover, the Employer'sgeneral administrator testified that an attempt is made first to recallemployees who have previously worked for the Employer and that,when vacancies occur or new jobs are created in the permanent classifi-cation, preference in filling these jobs is given to the temporaryemployees.Under all the circumstances, we find that the temporary employeeshave a substantial interest in the employment conditions at theEmployer's plant and are, therefore, eligible to vote.5[Text of Direction of Election omitted from publication in thisvolume.]8The permanent employees receive a bonus guaranteed by contract while the tem-porary employees receive an amount decided by special action of the Employer's board ofdirectors.4 Some temporary employees had worked for the Employer intermittently for over 12years.5 The Welch Grape Juice Company,96 NLRB 214. Cf.Taunton Pearl Works,89 NLRB1382.THE OCALA STAR BANNERandINTERNATIONAL PRINTING PRESSMEN &ASSISTANTS'UNION OF NORTH AMERICA,A. F. OF L.,PETITIONER.CaseNo. 10-RC-1365.December10, 1951Order Directing Regional Director to Open and CountChallenged BallotPursuant to a Decision and Direction of Election' of the Board,an election by secret ballot was conducted on August 17, 1951, underthe direction of the Regional Director for the Region in which thiscase was heard, among the employees of the Employer in the unitfound to be appropriate.At the close of the election, the parties werefurnished a tally of ballots.The tally showed that there were threeballots cast, of which one was for the Petitioner and two were chal-lenged by the Employer.As the challenged ballots were sufficient to195 NLRB 569.97 NLRB No. 57.